 

Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of August 28, 2018 by and between Longevity
Acquisition Corporation (the “Company”) and Continental Stock Transfer & Trust
Company (“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-226699
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Cantor Fitzgerald & Co. (“Cantor”) is acting as the representative of
the underwriters in the IPO pursuant to an underwriting agreement between the
Company and Cantor, as representative of the underwriters (“Underwriting
Agreement”); and

 

WHEREAS, the Company initially has 12 months from the consummation of the IPO
(the “Initial Period”) to consummate an initial business combination (as
described in the Registration Statement, a “Business Combination”); and

 

WHEREAS, if a Business Combination is not consummated within the Initial Period,
Whale Management Corporation (the “Sponsor”) may extend such period up to three
times, each by a three-month period, up to a maximum of 21 months in the
aggregate, by depositing $400,000 (or $460,000 if the underwriters’
over-allotment option is exercised in full, plus any amount eventually deposited
on account of any Extension) into the Trust Account no later than the 12 month
anniversary of the IPO, the 15 month anniversary of the IPO or the 18 month
anniversary of the IPO (each, an “Applicable Deadline”) for each three month
extension (each, an “Extension”) for up to an aggregate of $1,200,000 (or
$1,380,000 if the underwriters’ over-allotment option is exercised in full); and

 

WHEREAS, simultaneously with the IPO, the Sponsor and Cantor, and or their
respective designees (collectively, the “Private Purchasers”) will be purchasing
an aggregate of 270,000 units (“Initial Private Units”) from the Company for an
aggregate purchase price of $2,700,000; and

 

WHEREAS, in the event the underwriters exercise their over-allotment option in
full or in part, the Sponsor and Cantor will purchase up to an aggregate of an
additional 18,000 units (“Over-Allotment Private Units,” together with the
Initial Private Units, the “Private Units”) for an aggregate purchase price of
up to $180,000; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$40,000,000 of the net proceeds of the IPO and sale of the Private Units
($46,000,000 if the underwriters’ over-allotment option is exercised in full)
will be delivered to the Trustee to be deposited and held in a trust account for
the benefit of the Company and the holders of the Company’s ordinary shares, no
par value per share (“Ordinary Shares”), issued in the IPO as hereinafter
provided (the amounts to be delivered to the Trustee, including any amount
deposited in connection with any Extension, will be referred to herein as the
“Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property, up
to $1,000,000 (or $1,150,000 if the underwriters’ over-allotment option is
exercised in full), subject to adjustment in accordance with the Underwriting
Agreement, is attributable to deferred underwriting discounts and commissions
that may become payable by the Company to the underwriters upon the consummation
of a Business Combination (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 



1 

 

 

IT IS AGREED:

 

1.Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a)     Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JP Morgan Chase Bank, NA located in the United
States and at a brokerage institution selected by the Trustee that is
satisfactory to the Company;

 

(b)     Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;

 

(c)     In a timely manner, upon the written instruction of the Company, invest
and reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), having a maturity of 180 days or less, and/or in
any open ended investment company registered under the Investment Company Act
that holds itself out as a money market fund selected by the Company meeting the
conditions of paragraphs (d)(1), (d)(2), (d)(3), and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act, which invest only in direct U.S.
government treasury obligations; it being understood that the Trust Account will
earn no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and the Trustee may earn bank credits or other
consideration;

 

(d)     Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 

(e)     Promptly notify the Company and Cantor of all communications received by
the Trustee with respect to any Property requiring action by the Company;

 

(f)      Supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of its tax returns;

 

(g)     Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

 

(h)     Render to the Company monthly written statements of the activities of
and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account;

 

(i)      Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its Chief Executive
Officer or Chairman of the Board and Secretary or Assistant Secretary, affirmed
by counsel for the Company and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account, including interest (which interest
shall be net of any taxes payable and up to $50,000 of interest that may be
released to the Company to pay dissolution expenses, if applicable, it being
understood that the Trustee has no obligation to monitor or question the
Company’s position that an allocation has been made for taxes payable), only as
directed in the Termination Letter and the other documents referred to therein;
provided, however, that in the event that a Termination Letter has not been
received by the Trustee by the last date set forth in the Company’s Amended and
Restated Memorandum and Articles of Association, as the same may be amended from
time to time (the “Last Date”), the Trust Account shall be liquidated in
accordance with the procedures set forth in the Termination Letter attached as
Exhibit B hereto and the Property in the Trust Account, including interest
(which interest shall be net of any taxes payable and less up to $50,000 of
interest that may be released to the Company to pay dissolution expenses, if
applicable), shall be distributed to the Public Shareholders as of the Last
Date;

 



2 

 

 

(j)     Upon receipt of an Amendment Notification Letter (defined below),
distribute to Public Shareholders who exercised their redemption rights in
connection with an Amendment (defined below) an amount equal to the pro rata
share of the Property relating to the shares for which such Public Stockholders
have exercised redemption rights in connection with such Amendment; and

 

(k)     Upon receipt of an extension letter (“Extension Letter”) substantially
similar to Exhibit F hereto at least five days prior to the Applicable Deadline,
signed on behalf of the Company by one of the Company’s executive officers and
affirmed by counsel for the Company, and receipt of the dollar amount specified
in the Extension Letter on or prior to the Applicable Deadline, to follow the
instructions set forth in the Extension Letter.

 

2.Limited Distributions of Income from Trust Account.

 

(a)     Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any tax obligation owed by
the Company. 

 

(b)     Upon written request from the Company following the Last Date, which may
be given in a form substantially similar to that attached hereto as Exhibit D,
signed on behalf of the Company by one of the Company’s executive officers, the
Trustee shall distribute to the Company up to $50,000 of interest income earned
on the Property and requested by the Company to cover expenses directly related
to the Company’s liquidation (i.e., only those expenses incurred after the Last
Date attributable to the Company’s liquidation); provided, however, that the
Company will not be allowed to withdraw interest income earned on the trust
account pursuant to this Section 2(b) unless there are sufficient funds
available to pay the Company’s tax obligations on such interest income or
otherwise then due at that time.

 

(c)     The limited distributions referred to in Sections 2(a) and 2(b) above
shall be made only from income collected on the Property. Except as provided in
Sections 2(a) and 2(b) above, no other distributions from the Trust Account
shall be permitted except in accordance with Section 1(i) or 1(j) hereof.

 

(d)     The Company shall provide Cantor with a copy of any Termination Letters
and/or any other correspondence that it issues to the Trustee with respect to
any proposed withdrawal from the Trust Account promptly after such issuance.

 

3.Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a)     Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Vice Chairman of the Board, Chief Executive
Officer, President or Chief Financial Officer. In addition, except with respect
to its duties under paragraphs 1(i), 1(j), 1(k), 2(a) and 2(b) above, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it in good faith believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 



3 

 

 

(b)     Subject to the provisions of Sections 5 and 7(g) of this Agreement, hold
the Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c)     Pay the Trustee an initial acceptance fee and an annual fee as set forth
on Schedule A hereto, which fees shall be subject to modification by the parties
from time to time. It is expressly understood that the Property shall not be
used to pay such fees and further agreed that any fees owed to the Trustee shall
be deducted by the Trustee from the disbursements made to the Company pursuant
to Section 1(i) solely in connection with the consummation of a Business
Combination. Otherwise, fees and disbursements shall be paid by the Company from
other funds held outside the Trust Account. The Company shall pay the Trustee
the initial acceptance fee and first year’s fee at the consummation of the IPO
and thereafter on the anniversary of the Effective Date;

 

(d)     In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of tabulating shareholder votes verifying
the vote of the Company’s shareholders regarding such Business Combination;

 

(e)     In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement;

 

(f)      Within five business days after Cantor, on behalf of the underwriters
in the IPO, exercise the over-allotment option (or any unexercised portion
thereof) or such over-allotment option expires, provide the Trustee with a
notice in writing (with a copy to Cantor) of the total amount of the Deferred
Discount (as adjusted in accordance with the Underwriting Agreement);

 

(g)     If the Company seeks to amend any provisions of its Memorandum and
Articles of Association relating to shareholders’ rights or pre-Business
Combination activity (including the substance and time within which the Company
has to complete a Business Combination) (in each case, an “Amendment”), the
Company will provide the Trustee with a letter (an “Amendment Notification
Letter”) in the form of Exhibit E providing instructions for the distribution of
funds to Public Stockholders who exercise their redemption option in connection
with such Amendment;

 

(h)     If applicable, issue a press release at least three days prior to the
Applicable Deadline announcing that, at least five days prior to the Applicable
Deadline, the Company received notice from the Sponsor that the Sponsor intends
to extend the Applicable Deadline; and

 



4 

 

 

(i)      Promptly following the Applicable Deadline, disclose whether or not the
term the Company has to consummate a Business Combination has been extended.

 

4.Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a)     Take any action with respect to the Property, other than as directed in
paragraphs 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(b)     Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c)     Change the investment of any Property, other than in compliance with
paragraph 1(c);

 

(d)     Refund any depreciation in principal of any Property;

 

(e)     Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)      The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as and
with reasonable care to the truth and acceptability of any information therein
contained) which is believed by the Trustee, in good faith, to be genuine and to
be signed or presented by the proper person or persons. The Trustee shall not be
bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement or any of the terms hereof, unless evidenced by a
written instrument delivered to the Trustee signed by the proper party or
parties and, if the duties or rights of the Trustee are affected, unless it
shall give its prior written consent thereto;

 

(g)     Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and

 

(h)     File local, state and/or Federal tax returns or information returns with
any taxing authority on behalf of the Trust Account and payee statements with
the Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property.

 

(i)      Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property, other than accrued interest to the extent
otherwise provided by this Agreement, shall not be used to pay any such taxes
and that such taxes, if any, shall be paid by the Company from funds not held in
the Trust Account or released to it under Section 2(a) hereof).

 



5 

 

 

(j)      Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein.

 

(k)     Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 1(j), 2(a) or 2(b) above.

 

5.           Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account

 

6.Termination. This Agreement shall terminate as follows:



 

(a)     If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)     At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

7.Miscellaneous.

 

(a)      The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. Except for any liability
arising out of the Trustee’s gross negligence, fraud or willful misconduct, the
Trustee shall not be liable for any loss, liability or expense resulting from
any error in the information or transmission of the wire.

 



6 

 

 

(b)     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, applicable to contracts
wholly performed within the borders of such states and without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument. The Company hereby appoints,
without power of revocation, Ellenoff Grossman & Schole LLP, 1345 Avenue of the
Americas, New York, New York 10105, Fax No.: (212) 370-7889, Attn: Stuart
Neuhauser, Esq., as their respective agent to accept and acknowledge on its
behalf service of any and all process which may be served in any arbitration,
action, proceeding or counterclaim in any way relating to or arising out of this
Agreement. The Company further agrees to take any and all action as may be
necessary to maintain such designation and appointment of such agent in full
force and effect for a period of seven years from the date of this Agreement.

 

(c)     This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 1 (j), 1(k), 2(a) and 2(c) (which may not be modified, amended or deleted
without the affirmative vote of at least 65% of the then outstanding Ordinary
Shares attending and voting on such amendment at the relevant meeting; provided
that no such amendment will affect any Public Shareholder who has otherwise
indicated his election to redeem his, her or its Ordinary Shares in connection
with a shareholder vote sought to amend this Agreement to extend to the time he,
she or its would be entitled to a return of his pro rata amount in the Trust
Account), this Agreement or any provision hereof may only be changed, amended or
modified (other than to correct a typographical error) by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of Cantor. As to any
claim, cross-claim or counterclaim in any way relating to this Agreement, each
party waives the right to trial by jury. The Trustee may require from Company
counsel an opinion as to the propriety of any proposed amendment.

 

(d)     The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e)     Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer &Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Steven Nelson and Francis E. Wolf, Jr.

 

if to the Company, to:

 

Longevity Acquisition Corporation

Yongda International Tower No. 2277

Longyang Road, Pudong District, Shanghai

 

People’s Republic of China

(86) 21-60832028

Attn: Matthew Chen, Chairman and Chief Executive Officer

 



7 

 

 

in either case with a copy to:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

Attn: General Counsel

 

and

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105

Attn: Stuart Neuhauser, Esq.

 

(f)      This Agreement may not be assigned by the Trustee without the prior
consent of the Company.

 

(g)     Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance. In the event that the Trustee
has a claim against the Company under this Agreement, the Trustee will pursue
such claim solely against the Company and not against the Property held in the
Trust Account.

 

(h)     This Agreement is the joint product of the Trustee and the Company and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of such parties and shall not be construed for or against any
party hereto.

 

(i)      This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

 

(j)      Each of the Company and the Trustee hereby acknowledges that Cantor, on
behalf of the several underwriters, is a third party beneficiary of this
Agreement.

 

[Signature Page Follows]

 

8 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By: /s/ Francis
E. Wolf Jr.     Name: Francis E. Wolf Jr.     Title:   Vice President        
LONGEVITY ACQUISITION CORPORATION         By: /s/ Matthew Chen     Name: Matthew
Chen     Title:   Chairman and Chief Executive Officer  

 

[Signature Page to Investment Management Trust Agreement]

 

9 

 

  

SCHEDULE A 

 

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Trust
agreement negotiation, completion of Know Your Customer review, account set-up,
and initial closing of IPO by wire transfer, set up and monitoring of the
required principal crediting beginning year 2.  $3,500  Annual fee  First year,
initial closing of IPO by wire transfer; thereafter on the anniversary of the
effective date of the IPO by wire transfer or check  $10,000  Transaction
processing fee for disbursements to Company under Section 2  Deduction by
Trustee from accumulated income following disbursement made to Company under
Section 2  $250  Paying Agent services as required pursuant to section 1(i) 
Billed to Company upon delivery of service pursuant to Section 1(i)   Prevailing
rates  



 

10 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Steven Nelson and Francis E. Wolf, Jr.

 

Re:Trust Account No. –[_____] Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Longevity Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of August 28, 2018 (“Trust Agreement”), this
is to advise you that the Company has entered into an agreement (“Business
Agreement”) with __________________ (“Target Business”) to consummate a business
combination with Target Business (“Business Combination”) on or about [insert
date]. The Company shall notify you at least 48 hours in advance of the actual
date (or such shorter time as you may agree) of the consummation of the Business
Combination (“Consummation Date”). Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at JP Morgan Chase Bank to the effect
that, on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that Cantor (with
respect to the Deferred Discount) and the Company shall direct on the
Consummation Date. It is acknowledged and agreed that while the funds are on
deposit in the trust account awaiting distribution, neither Cantor nor the
Company will earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, and
(ii) the Company shall deliver to you (a) [an affidavit] [a certificate] of
__________________, which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from it and Cantor with respect to the transfer of the funds held
in the Trust Account (“Instruction Letter”), including payment of the Deferred
Discount from the Trust Account. You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel’s letter and the Instruction Letter, (x) to Cantor in an amount
equal to the Deferred Discount (as adjusted in accordance with the Underwriting
Agreement) as directed by Cantor and (y) the remainder in accordance with the
terms of the Instruction Letter. In the event that certain deposits held in the
Trust Account may not be liquidated by the Consummation Date without penalty,
you will notify the Company of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and distributed after the
Consummation Date to the Company. Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.

 



11 

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

Very truly yours,       LONGEVITY ACQUISITION CORPORATION       By:  

 

And AGREED TO AND ACKNOWLEDGED BY   CANTOR FITZGERALD & CO.     By:

 

12 

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Steven Nelson and Francis E. Wolf, Jr.

 

Re:Trust Account No. [insert no.]___ - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Longevity Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of August 28, 2018 (“Trust Agreement”), this
is to advise you that the Company has been unable to effect a Business
Combination with a Target Company within the time frame specified in the
Company’s Amended and Restated Memorandum and Articles of Association, as
described in the Company’s prospectus relating to its IPO. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the Trust Checking Account at JP Morgan Chase Bank, NA to
await distribution to the Public Shareholders. The Company has selected
____________, 20__ as the record date for the purpose of determining the Public
Shareholders entitled to receive their share of the liquidation proceeds. It is
acknowledged that no interest will be earned by the Company on the liquidation
proceeds while on deposit in the Trust Checking Account. You agree to be the
Paying Agent of record and in your separate capacity as Paying Agent, to
distribute said funds directly to the Public Shareholders in accordance with the
terms of the Trust Agreement and the Amended and Restated Memorandum and
Articles of Association of the Company. Upon the distribution of all the funds
in the Trust Account, your obligations under the Trust Agreement shall be
terminated.

 

Very truly yours,       LONGEVITY ACQUISITION CORPORATION           By:  

  

cc: Cantor Fitzgerald & Co.

 

13 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Re:Trust Account No. [insert no.]___

 

Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Longevity Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of August 28, 2018 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company $_______ of the interest
income earned on the Property as of the date hereof. The Company needs such
funds to pay for its tax obligations. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

 

[WIRE INSTRUCTION INFORMATION]

    LONGEVITY ACQUISITION CORPORATION       By:  

 

cc: Cantor Fitzgerald & Co.

 

14 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Steven Nelson and Francis E. Wolf, Jr.

 

Re:Trust Account No. [______]

 

Gentlemen: 

 

Pursuant to Section 2(b) of the Investment Management Trust Agreement between
Longevity Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of August 28, 2018 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company $[        ] of the
interest income earned on the Property as of the date hereof, which does not
exceed, in the aggregate with all such prior disbursements pursuant to Section
2(b), if any, the maximum amount set forth in Section 2(b). The Company needs
such funds to pay its expenses relating to its liquidation. In accordance with
the terms of the Trust Agreement, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours,       LONGEVITY ACQUISITION CORPORATION       By:  

 

cc: Cantor Fitzgerald & Co.

 

15 

 

 

EXHIBIT E

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Steven Nelson and Francis E. Wolf, Jr.

 

Re:Trust Account No. [______]

 

Gentlemen:

 

Reference is made to the Investment Management Trust Agreement between Longevity
Acquisition Corporation (“Company”) and Continental Stock Transfer & Trust
Company, dated as of August 28, 2018 (“Trust Agreement”). Capitalized words used
herein and not otherwise defined shall have the meanings ascribed to them in the
Trust Agreement.

 

Pursuant to Sections 1(j) and 3(g) of the Trust Agreement, this is to advise you
that the Company has sought an Amendment. Accordingly, in accordance with the
terms of the Trust Agreement, we hereby authorize you to liquidate a sufficient
portion of the Trust Account on [ ] in order to transfer $_____ of the proceeds
of the Trust to the Trust Checking Account at JP Morgan Chase Bank, NA for
distribution to the shareholders that have requested redemption of their shares
in connection with such Amendment.

 

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours,       LONGEVITY ACQUISITION CORPORATION       By:  

 

cc: Cantor Fitzgerald & Co.

 

16 

 

 

EXHIBIT F

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street Plaza, 30th Floor

New York, NY 10004-1561

Attn: Steven Nelson and Francis E. Wolf, Jr.

 

Re:Trust Account No. [            ] Extension Letter

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Longevity Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company, dated as of August 28, 2018 (“Trust Agreement”), this is to
advise you that the Company is extending the time available in order to
consummate a Business Combination with the Target Businesses for an additional
three (3) months, from _______ to _________ (the “Extension”).

 

This Extension Letter shall serve as the notice required with respect to
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit $_____, which will be wired to you, into the Trust Account upon receipt.
These funds should be invested in [__________________________] or [the same
manner as the funds currently on deposit in the Trust Account].

 

This is the ____ of up to three Extension Letters that the Company is permitted
to deliver to you pursuant to the Trust Agreement.

 

Very truly yours,       LONGEVITY ACQUISITION CORPORATION       By:   Name:  
Title:  

 

cc:Cantor Fitzgerald & Co.

 



17 

